 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA
10
11   MARCUS KING,                                       Case No.: 2:20-cv-00117-RFB-VCF
12          Plaintiff(s),                                             Order
13   v.
14   M1 SUPPORT SERVICES, LP,
15          Defendant(s).
16         The Court is striving to reduce personal appearance in the courthouse through general
17 orders that remain in effect. See, e.g., Temp. Gen. Order 2020-04 at 3. Accordingly, the early
18 neutral evaluation in this case is hereby CONTINUED to 1:00 p.m. on June 30, 2020. ENE
19 statements must be submitted by 3:00 p.m. on June 23, 2020. All other requirements previously
20 established continue to govern. Docket Nos. 6, 20.
21         IT IS SO ORDERED.
22         Dated: April 14, 2020
23                                                           ______________________________
                                                             Nancy J. Koppe
24                                                           United States Magistrate Judge
25
26
27
28

                                                  1
